Citation Nr: 1110770	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for non service-connected pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran was scheduled for a hearing before the Board in August 2008.  However, he did not appear for the hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Under VA regulations, the payment of nonservice-connected pension benefits is provided to Veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3, 3.314(b).  

As an initial matter, the Board notes that the Veteran's period of service meets the basic criteria for eligibility for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  The Veteran served in Vietnam from May 1974 to December 1974.

In addition to a basic requirement of active duty service, eligibility for nonservice-connected pension requires additional evidence.  The evidence must show that the Veteran meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 38 C.F.R. 3.23; and (vi) (A) is age 65 or older, or (B) is permanently and totally disabled from nonservice-connected disabilities not due to the Veteran's own willful misconduct.  

Here, the Veteran is under the age of 65.  Accordingly, the remaining question to be answered is whether the Veteran is permanently and totally disabled from non- service-connected disabilities that are not due to his own willful misconduct.  

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a)(3).  

There is insufficient evidence of record to determine if the Veteran is permanently and totally disabled.  A VA examination was performed in August 2006.  The Veteran was diagnosed with gastrointestinal reflux disease (10 percent), degenerative arthritis of the large left toe (10 percent), and degenerative arthritis of the right elbow (10 percent) for pension purposes.  

The Veteran submitted medical records that support his claim that his foot disorder has worsened since his examination in 2006.  Additionally, he has submitted a medical report from December 2009 that states that he is unable to work due to his pain.  

The Veteran is contending that his symptoms have increased in severity since the time of his last VA examination and therefore, he requires a new examination to determine his current rating.  

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his condition has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his symptoms, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  The Veteran also must be informed that he may submit evidence to support his claim.  The RO/AMC shall obtain any of the Veteran' outstanding VA outpatient treatment records that have not been associated with the claims file. 

2. Thereafter, the Veteran shall be scheduled for a VA examination to ascertain the nature and severity of his non service-connected disabilities to include gastroesophageal reflux, degenerative arthritis of the left toe, and degenerative arthritis of the right elbow and how his employment ability is affected.  The entire claims file must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.  

3. Based on his/her review of the case, the VA examiner must opine as to whether the Veteran is precluded from performing substantially gainful employment due to his various disabilities; and if so, whether if it is reasonably certain that the disability will continue throughout the life of the Veteran.  The examiner must set forth all examination findings, along with the complete rationale for all conclusions reached.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of entitlement to nonservice-connected pension benefits must be reviewed in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


